 344DECISIONSOF NATIONALLABOR RELATIONS BOARDstrike which burdens and obstructs commerce and thus effectuate the policiesof the Act, it will be recommended that Respondent cease and desist from in-fringing in any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAw1.United Furniture Workers of America,CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.All of Respondent's production and maintenance employees,excluding allsupervisors(as the term is defined in Section 2 (11) of the Act)and all officeclerical employees,guards, and professional employees,constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.3.At all times since October 18, 1950,the Union has been and now is the ex-clusive representative of all the' employees in the aforesaid unit for the pur-poses of collective bargaining within the meaning of Section 9(a) of the Act.4.By failing and refusing at all times since October 19, 1950,to bargain col-lectivelywith United Furniture Workers of America, CIO,as the exclusiverepresentative of the employees in the aforesaid unit Respondent has engaged inand is engaging in unfair labor practices with the meaning of Section 8 (a) (5)and (1)of the Act.5.By discriminating in regard to the hire and tenure of employment of theindividuals who are referred to under the preceding section entitled "TheRemedy," thereby discouraging membership in United Furniture Workers ofAmerica, CIO,Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (3) and(1) of the Act.6.By interfering with,restraining,and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act,Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]GEORGESEXTON, AN INDIVIDUAL, D/B/A SEXTON WELDINGCOMPANYandLOCAL No. 105, INTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIP BUILDERS& HELPERS OF AMERICA, AFL.CaseNo.9-CA-513. July 03, 1952Decision and OrderOn June 10, 1952, Trial Examiner Arthur Leff issued his Inter-mediate Report in this proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain.affirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.100 NLRB No. 57. '''SEXTON WELDING COMPANY345The Board x has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.2OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, George Sexton,an individual, doing business as Sexton Welding Company, Ashland,Kentucky, his agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with Local No. 105, Interna-tional Brotherhood of Boilermakers, Iron Ship Builders & Helpers ofAmerica, A. F. L., as the exclusive representative of his employees inthe following unit :All employees of the Respondent at his Ashland, Kentucky, opera-tions, excluding all office and clerical employees, and all guards, pro-fessional employees, and supervisors as defined in the Act.(b)Engaging in any like or related acts or conduct interferingwith the efforts of Local No. 105, International Brotherhood of Boiler-makers, Iron Ship Builders & Helpers of America, A. F. L., to nego-tiate for or represent the employees in the aforesaid unit as exclusivebargaining agent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with Local No. 105, Inter-national Brotherhood of Boilermakers, Iron Ship Builders & Helpersof America, A. F. L., as the exclusive bargaining agent of all employ-ees in the bargaining unit described above in paragraph 1 (a) herein,with respect to wages, rates of pay, hours of employment, and otherconditions of employment, and if an understanding is reached, em-body such understanding in a signed agreement.i Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Murdock and Peterson].9The Respondent's exceptions relating to the eligibility of Henry Sexton and CharlesM Francis raise issues which the Board has already considered in the earlier representa-tion proceeding (96 NLRB 454)The Respondent's remaining exception to the findingof theTrialExaminer "that the Union's loss of majority after the election but beforecertification or demand for bargaining made upon the employer did not affect its rightto such certification or to be recognized thereafter as the bargaining agent for the em-ployees of respondent," is without merit for the reasons and the cases cited by the TrialExaminer in the Intermediate Report.See alsoCheney/ Caltifornia Lumber Company,62NLRB 1208, enfd. 154 F 2d 112 (C. A. 9) ;Anderson Manufacturing Company,58 NLRB1511. 346DECISIONS OF NATIONALLABOR RELATIONS BOARD(b)Post at his plant at Ashland, Kentucky, copies of the noticeattached to the Intermediate Report herein, narked "Appendix A." 3Copies of said notice, to be furnished by the Regional Director forthe Ninth Region, shall, after being duly signed by the Respondent,be posted by the Respondent immediately upon receipt thereof andmaintained by him for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(c)File with the Regional Director for the Ninth Region withinten (10) days from the date of this Order a report in writing settingforth in detail the manner and form in which the Respondent has com-plied with the foregoing Order.sThis notice, however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "The Recommendations of a Trial Examiner" and substitutingin lieu thereof the words "A Decision and Order." In the event that this order is enforcedby a decree of a United States Court of Appeals, there shall be substituted for the words"Pursuant to a Decision and Order" the words "Pursuant to a Decree of the United StatesCourt of Appeals,Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEA charge having been filed by Local No. 105, International Brotherhood of Boil-ermakers, Iron Ship Builders & Helpers of America, A. F. L., herein called theUnion, the General Counsel of the National Labor Relations Board, by thedated April 21, 1952, against George Sexton, an individual, doing business as'Sexton Welding Company, and herein called the Respondent. The complaintalleged in substance that the Respondent engaged in unfair labor practices withinthe meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 61 Stat. 136, herein called the Act, in that theRespondent, on or about November 20, 1951, and thereafter, refused to bargaincollectivelywith the Union as the exclusive bargaining representative of theRespondent's employees within an appropriate bargaining unit, although amajority of the employees in the appropriate unit in an election conducted underthe supervision of the Board's Regional Director selected, and the Board dulycertified, the Union as the exclusive representative of such employees for thepurposes of collective bargaining.The Respondent in his answer denied that theUnion now is or ever was the majority or lawfully authorized exclusive bargain-ing representative of the employees in the appropriate unit, and alleged that theRespondent failed to bargain with the Union for that reason.Pursuant to notice, a hearing was held on May 6, 1952. at Ashland, Kentucky,before Arthur Leff, the undersigned Trial Examiner duly designated by the ChiefTrial Examiner.The General Counsel and the Respondent were represented atthe hearing by counsel.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedall parties.At the conclusion of the hearing, a motion was granted to conformthe pleadings of the proof.Ruling was reserved on a motion of the Respondentto dismiss the complaint for insufficiency of proof. That motion is disposed of in SEXTONWELDING COMPANY347accordance with the findings of fact and conclusions of law made below. Oppor-tunity was afforded all parties to argue orally upon the record at the close of thecase, and to file briefs and proposed findings and conclusions.After the hearing,a brief was received from the Respondent.Upon the entire record in the case and from my observation of the witnesses,Imake the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGeorge Sexton, an individual doing business as Sexton Welding Company, hashis office and only place of business at Ashland, Kentucky, where he is engagedin the business of job welding and contract welding.During the year 1951, arepresentative period, the Respondent furnished and sold to Armco Steel Cor-poration at Ashland, Kentucky, goods and services valued in excess of $100,000.During the same period, Armco Steel Corporation caused goods and productsvalued in excess of $50,000 to be shipped directly from its Ashland, Kentucky,plant, to points outside the State of Kentucky.At all times material herein theRespondent in the course of his business operations purchased and had shippedto him from points outside the State of Kentucky goods and materials of sub-stantial value, and also sold from his Ashland plant for delivery to points out-side the State of Kentucky goods of substantial value.The Respondent has alsomade substantial sales to, and performed substantial services for, instrumentali-ties of commerce, transit systems, and enterprises which are themselves engagedin producing or handling goods destined for out-of-State shipment and in per-forming out-of-State services in substantial amounts.The Respondent admitshe is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal No. 105, International Brotherhood of Boilermakers, Iron Ship Builders& Helpers of America, affiliated with the American Federation of Labor, is alabor organization admitting to membership employees of the Respondent.III.THEUNFAIR LABOR PRACTICESOn April 27, 1951, the Respondent and the Union executed, and on April 30,1951, the Board's Regional Director for the Ninth Region approved, a stipulationfor certification upon consent election in Case No. 9-RC-1182. The partiesagreed in the stipulation, the Respondent concedes in this proceeding, and it isfound, that the appropriate collective bargaining unit is as follows :All employees of the Employer [Respondent] at its Ashland, Kentucky,operation, excluding all office and clerical employees, and all guards, pro-fessional employees and supervisors as defined in the Act.Pursuant to the stipulation, an election by secret ballot was conducted underthe supervision of the Regional Director on May 7, 1951.Upon the conclusion ofthe election, a tally of ballots was furnished to and certified by the observers forthe Union and the Respondent. The tally showed that of approximately 16eligible voters in the aforesaid appropriate unit, 15 voted, and of these, 6 votedin favor of representation by the Union, 6 against, and 3 voted challenged ballots.No objections to the conduct of the election were filed.Since the challenged ballots were sufficient in number to affect the results of theelection, the Regional Director, pursuant to Section 102.61 (b) of the Board'sRules and Regulations, caused an investigation to be made of the challenged 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDballotsand, onJuly 8, 1951, issued his report on challenged ballots.Withregard to the ballotof Henry Sexton,challengedby the Union's observer on theground that he wasa close relative of the Respondent,the Regional Directorreported:The investigation reveals that Henry Sexton is a nephewof the employer.In the light of the Board's decisioninStantslausImplement and HardwareCompany,92 NLRB 897, wherein it was stated that although the Act does notexpressly provide for closely related relations of management to be excludedfromthe bargaining unit, Section 9 (b) of the Act does impose upon theBoard the function of determining in each, case the appropriate unit forcollective bargaining and that a policy has been established by the Boardthat nephews of management officials were to be excluded from thebargain-ing unit, the undersigned therefore finds that the subject employee was notan eligible voter in the election.With regard to the ballot of Edgar Crisp, challenged by the Respondent on thegroundthat he was no longer employed by the Respondent, the Regional Directorfound in agreement with the Respondent that Crisp was not an eligible voter.With regard to the ballot of Charles M. Francis, challenged by the Board agenton the ground that his name did not appear on the list of eligible voters, theRegional Director, after reviewing the facts disclosed by his investigation, upheldthe Union's position that Francis was an employee on sick leave at the time ofthe election, as against the Respondent's position that Francis' employment hadbeen terminated prior to that time, and found that Francis on the date of theelection was an employee eligible to vote.The Regional Director recommendedin conclusion that the challenges to Sexton's and Crisp's ballots be sustained andthat the challenge to Francis' ballot be overruled and his ballotopened andcounted.On or about July 21, 1951, the Respondent filed with the Board exceptions tothe Regional Director's report on challenged ballots insofar as- it related toSexton and Francis.There was no exception to the finding on Crisp.On July31, 1951, the Board issued an order directing that a hearing be held for thelimited purpose of taking evidence on the eligibility of Francis to vote in theelection.Pursuant to the order, a hearing was held on August 21, 1951, atAshland, Kentucky, in Case No. 9-RC-1182.Following the hearing, the Boardissued a Supplemental Decision and Direction (96 NLRB 454). The Boardadopted the Regional Director's findings and recommendations concerning theballots of Sexton and CrispAnd, on the basis of the entire record, includingthe Regional Director's report, the Respondent's exceptions to it, and the evidenceadduced at the hearing ordered by it, the Board found as a fact, contrary to theRespondent's contention, that "Francis' employment had never been terminated,he was in effect an employee absent on sick-leave, and under the establishedpolicy of the Board, was eligible to vote."The Board therefore adopted theRegional Director's recommendation that the challenge Jo Francis' ballot beoverruled and that his ballot be opened and counted.Thereafter, on October 8, 1951, the Regional Director issued a revised tally ofballots, showing that of 13 valid votes counted, 7 voted for,and 6 against,repre-sentation by the Union. On October 19, 1951, the Board certified that the Unionhad been designated and selected by a majority of the employees in the aforesaidappropriate unit as their representative for the purposes of collective bargaining,and that, pursuantto Section 9 (a) of the Act, as amended, the Union was theexclusive representative of all employees in such unit for the purposes of collec-tive bargaining with respect to rates of pay, wages, hours of employment, andother conditions of employment. SEXTON WELDING COMPANY349On or about November 20, 1951, the Union requested the Respondent tobargain collectively with it as the exclusive representative of the Respondent's -employees in the unit found appropriate above. The Respondent refused, assert-ing then, as it does now, that the Union did not represent a legal majorityof the Respondent's employees and was not the lawfully authorized representa-tive of said employees for the purposes of collective bargaining.-Three points are urged by the Respondent in support of his position.Twoof them have already been considered by the Board in the representaticn pro-ceeding, and ruled upon by it adversely to the Respondent's position. One is thatthe Board had no authority, as a matter of law, to sustain, as it did, the challengeto Sexton's ballot on the ground that Sexton was a near relative, a nephewin this case, of the employer.The other is that the evidence adduced at thehearing relating to Francis' challenge did not substantiate the Board's findingthat Francis possessed employee status at the time of the election.On thesecond point, the Respondent offered no new evidence, but relied entirely on therecord earlier made. Since the question of law raised by the Respondent's firstpoint, and the question of fact raised by his second, have already been passedupon by the Board, the determinations made by the Board regarding themmust be regarded by me as establishing the law of the case. Consequently, andin accordance with the Board's previous determination, I find the Respondent'scontentions to be without merit.The Respondent's third point is new.He contends that after the election butbefore the Union's certification, the Union lost any majority it might havehad at the time of the election.To support this contention, and the Board'salleged notice of it prior to the issuance of the certification, the Respondentintroduced into evidence a letter, dated July 3, 1951, written by his attorney tothe Board's attorney who was in charge of the representation case. The let-ter referred to various changes in personnel that had occurred since the elec-tion, including the employment of one new employee and the voluntary termina-tion of three-Burchett, Gray, and Davis.Burchett had been the Union's ob-server at the election, and it is now the Respondent's position that the letter,although not expressing it, placed the Board on notice before the certificationdate that the Union had lost one of its supporters, enough to destroy its ma-jority.The Respondent supplemented this letter by oral testimony, not contra-dicted, of Essie Sexton, wife of the Respondent and keeper of his employmentrecords.Mrs. Sexton, in addition to verifying the truth of the letter's statementsrelating to personnel turnover, testified that when Burchett, Gray, and Davis quittheir employment, one of them told her that the Union had obtained jobsfor them elsewhere.From this the Respondent would have it inferred that notonly Burchett, but Gray and Davis as well, were union supporters, and thattheir leaving meant a loss of three votes the Union had received at the election.On the basis of the foregoing circumstances, the Respondent argues in substancethat,whatever the situation may have been on the date of the election, theUnion did not in fact command a majority on the date of certification and wastherefore ineligible for certification at that time.Because-the Respondent'sargument continues-the letter of July 3, 1951, put the Board under a duty ofinquiry to determine whether the Union had lost its majority, the Board maynot now rely on the certification to presume the Union's majority as of thedate of the Respondent's refusal to bargain.It is doubtful whether the letter of July 3, 1951, can be considered sufficientin form to have put the Board on notice prior to the issuance of the certificationthat the Respondent was claiming a loss of majority in the period interveningbetween the election date and the certification date; but even if it were so con-strued it would make no difference. Once a majority has been established as a 350DECISIONSOF NATIONALLABOR RELATIONS BOARDresult of a Board-conducted election by secret ballot, that majority is presumedto continue for a reasonable length of time, normally for at least a year, despitepersonnel changes that may thereafter occur. It is not for the Board to speculatehow individual employees cast their secret ballots, or to infer from extrinsicevidence, as the Respondent would have it done here, that certain employeessince terminated probably voted for the Union, that their replacements may havefelt differently toward the Union, and that employees who voted against theuniondid not thereafter change their positionThe evidence upon which theRespondent relies in this case is of no probative value in overriding the presump-tion of majority status flowing from the results of a secret ballot election.Absentunusual circumstances-not present in this case-the legal presumption is a con-clusive one, that a union designated by a majority in an election continues tomaintain its majority status for at least a year.And it has often been held thateven a substantial turnover of employees within the year does not afford proofof a loss of majority sufficient to rebut that presumption'In this case, the Respondent does not quarrel with the principle, by now firmlyrooted in the law, that a certification must be honored for a reasonable time,usually at least a year, despite some evidence of repudiation of the union or lossof majority after the certification.But he contends the conclusive presumptionof majority status flowing from a certification does not reach the state of factspresent inthis case, where the loss of majority is claimed to have occurredbeforethe certification, though after the election.The distinction which the Respondentwoulddraw is I think an untenable one. The date on which a certification isissued has no special significance in itself.The certification is nothing morethan the formal instrument by which the Board certifies to a state of facts foundestablished by a valid employee election. It is the election and not the formalfact-finding instrument that determines the majority status and gives rise to thepresumptionof continuity.The same administrative and policy considerationsthat justify in part the conclusive presumption given to certifications-the needof endowing some measure of finality and permanence to an election choice oncemade2-apply With equal if not greater force to the period intervening between,the election and the certificationWhere ballots are challenged or objections toan electionfiled, a period of time, often substantial, must necessarily elapse beforethe objections or challenges can be processed, and it is to be expected that per-sonal changesfrequently will occur in the meantime.Any rule such as thaturged by the Respondent, that would require a reexamination of the electionresults where such changes appear, would not only tend to destroy the elementof finality in elections, but would "make chaos out of the administration of thestatute and prevent the protection of the very rights which it aimed to secure."N. L. R. B. v. Botany Worsted Mills,133 F. 2d 876 (C. A. 3). Even if there hadbeendoubt on that point before, that doubt must be viewed as resolved by theenactment of Section 9 (c) (3) of the amended Act which proscribes the holdingof more than one valid election in a bargaining unit during any 12-month period.Had the Board found after consideration of the challenged ballots that the Unionlost the election, the Union could not have sought a redetermination of its statusi See, e. g.,The Century Oxford Manufacturing Corporation,47NLRB 835, enfd. 140F. 2d 541, cert. den. 323 U. S. 714 (60 percent labor turnover and attempted employeerepudiation of the union before refusal to bargain) ;S.H. Kress &Company,88 NLRB292, enfd. 194 F. 2d 449(C. A. 6) (of 40 employees in the unit,only 7 had been on theelection payroll) ;WorcesterWoolen Mills Corporation,74 NLRB 1071,enfd 140 F 2d 13(C. A. 1) (afterthe union had won an election by a vote of 32 to 27,12 employees left therespondent's employ) ;Aetna Fire Brick Company,56 NLRB 849 (after the union hadwon an election by a vote of 29 to 28, 16 new employees were hired).2 SeeN. L. R. B.v.Appalachian PowerCo., 140 F. 2d 217(C. A. 4) ; N.L. R. B. v.Century Oxford Mfg. Corp.,140 F.2d 541(C. A. 2). SEXTON WELDING COMPANY351within the year on the basis of changed conditions occurring after the date ofthe election and before the Board's final determination of the election issues.Noreason appears why less finality should be accorded the election results becausethe Union won.On the basis of the record as a whole, it is concluded and found that onNovember 20, 1951, and at all times thereafter, the Union was, and now is,by virtue of Section 9 (a) of the Act, the exclusive representative of all em-ployees in the aforesaid unit for the purpose of collective bargaining withrespect to rates of pay, wages, hours of employment, and other conditions ofemployment. It is further found that by refusing to bargain with the Unionas such exclusive bargaining representatives on November 20, 1951, and there-after, the Respondent violated Section 8 (a) (5) of the Act.By such conduct,the Respondent also interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent, set forth in section III, above,occurring in connection with the operations of the Respondent described insection I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondent has engaged in unfair labor prac-tices, it will be recommended that he cease and desist therefromand takecertain affirmative action designed to effectuate the policies of the Act. Ithaving been found that the Respondent has refused to bargain collectively withthe Union as the exclusive representative of its employees in an appropriateunit, it will be recommended that the Respondent upon request bargain collec-tively with the Union.Upon the basis of the above findings of fact and upon the entirerecord in thecase, I make the following :CONCLUSIONS OF LAW.1..Local ' No. 105, International Brotherhood of Boilermakers,Iron ShipBuilders & Helpers of America, A. F.- L., is a labor organization within themeaning of Section 2 (5) of the Act.2.All of the Respondent's employees, at his Ashland, Kentucky,operation,excluding all office and clerical employees, and all guards, professional em-ployees and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section 9 (b) ofthe Act.3.The Union was on and after the date of the refusal to bargain set out inparagraph numbered 4, below, the exclusive representative of all employeesin the aforesaid unit for the purposes of collective bargaining within themeaningof Section 0 (a) of the Act.4.By refusing on November 20, 1951, and at all times thereafter, to bargaincollectively with the Union as the exclusive representative of all its employeesin the unit described in paragraph numbered 2, above, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning ofSection8 (a) (5) of the Act. 352DECISIONS OF NATIONALLABOR RELATIONS BOARD5.By interfering with,restraining,and coercing his employees in the exerciseof the rights guaranteed in Section7 of the Act,the Respondent has engagedin and is engaging in unfairlaborpractices,within the meaningof Section 8 (a)(1) of the Act.6.Theaforesaidunfair labor practicesare unfair labor practices affectingcommerce,within themeaning of Section2 (6) and (7) of the Act.[Recommendationsomitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT engage in any acts in any manner interferingwiththe effortsof LOCAL No. 105, INTERNATIONAL BROTHERHOOD OF BOrLRRM AICERS, IRON SHIPBUILDERS & HELPERS OF AMERICA,A. F. L., tonegotiate for or represent theemployees in the bargaining unit described below.WE WILL bargain collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed below with respect to wages, rates of pay,hours of employment andother conditions of employment,and If an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is :All employees of the undersigned at his Ashland,Kentucky, operation,excluding all office and clerical employees,and all guards,professionalemployees,and supervisors as deflued in the National Labor RelationsAct.GEORGE SEXTON d/b/a SEXTONWELDING COMPANY.Dated ----------------------------------- By --------------------- -------(Representatlve),(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced,or coveredby any other material.THE KROGERCo.andLILLYMAY PARRETT.Case No. 13-CA-711.July 24,1952Decision and OrderSTATEMENT OF THE CASEUpon a charge duly filed on December 18, 1950, by Lilly May Par-rett, herein called Parrett, the General Counsel of the National LaborRelations Board, herein called the General Counsel and the Board,respectively, by the Regional Director for the Thirteenth Region(Chicago, Illinois), issued his complaint on July 21, 1951, allegingthat The Kroger Co., Wabash, Indiana, had engaged in and was en-100 NLRB No. 55.